DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/05/2022 has been entered.
Applicant has elected without traverse of Embodiment II (Figures 9-11B) in the reply filed on 01/05/2018 to the Requirement for Restriction/Election mailed on 11/08/2017.  Claims 1, 4, 6-7, 21-22, 24-35 and 37 are currently pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 07/05/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "wherein said at least one tensioning member is operably connected to said lacing system" as recited in claim 21, "the lacing system is configured to tighten the upper on the foot and draw the tensioning members inwardly toward the lacing system" as recited in claim 24 and "wherein the plurality of tensioning members are coupled to the lacing system, and wherein the lacing system is configured to move the tensioning members in the channels when the lacing system tightens the upper on the human foot" as recited in claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 07/05/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "the tensioning member 1130 is coupled to and moves with the lacing system" and "each of the vertical support members 1104 crosses, intersects or otherwise traverses a plurality of the tensioning members 1130 at various crossing points/intersections".  It is noted that the objection with respect to the lacing system has already been set forth in the previous Office Action mailed on 02/04/2022.  The original disclosure, in the elected embodiment, does not set forth any configuration of that causes interaction of a lacing system and the tensioning members as claimed.  In addition, the original disclosure has stated that "The tensioning member 1130 is arranged over one or more of the support members, such as vertical support 1100, and under the channel 1140 in the top layer 1120"; however, the amended terms "cross", "intersect" "traverse", "crossing point" and "intersection" each have a different scope than "arranged over" in the original disclosure.  In addition, the examiner respectfully notes that in Applicant's response filed on 02/22/2021, Applicant has stated in page 7, paragraph 2 that overlapping structures do not intersect when responding to the applied art Meschter; therefore, "arranged over" which refers to the tensioning member overlapping with one or more support members, is not intersecting.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "a support framework formed of thermoplastic polyurethane and positioned between the first layer and the second layer, the support framework comprising: a plurality of stiffening supports extending upward from the sole, across the ankle region and towards a top of the article of footwear, and a plurality of tensioning members extending through a plurality of elongated channels formed between the first layer and the second layer, wherein at least one of the tensioning members crosses each of the plurality of stiffening supports within at least one of the elongated channels; and a lacing system positioned on the upper";
In claim 4, there is no antecedent basis in the specification for "wherein each of the stiffening supports traverses each of the tensioning members";
In claim 21, there is no antecedent basis in the specification for "said at least one tensioning member is operably connected to said lacing system";
In claim 22, there is no antecedent basis in the specification for "each of said plurality of stiffening supports traversing each of said plurality of tensioning members and the associated channel";
In claim 24, there is no antecedent basis in the specification for "the article of footwear further comprising a lacing system positioned on the upper, wherein the lacing system is configured to tighten the upper on the foot and draw the tensioning members inwardly toward the lacing system";
In claim 35, there is no antecedent basis in the specification for "a lacing system positioned on the upper and configured to tighten the upper on the human foot, wherein the plurality of tensioning members are coupled to the lacing system, and wherein the lacing system is configured to move the tensioning members in the channels when the lacing system tightens the upper on the human foot";
In claim 37, there is no antecedent basis in the specification for "the plurality of stiffening supports and the plurality of tensioning members form a grid structure".
Claim Objections 
Claims 6, 22 and 37 are objected to because of the following informalities:
The status identifier of claim 6 should read "Previously presented" as claim 6 is not amended;
In claim 22, bottom line, "the associated channel" should read "an associated channel of the plurality of channels" for proper antecedent basis;
In claim 37, lines 1-2, "wherein the support framework is a semi-rigid support framework" appears to be redundant, as claim 37 depends from claim 35 and claim 35 has set forth the support framework being semi-rigid.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "tensioning member" in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 21-22, 24-35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitation "a support framework formed of thermoplastic polyurethane and positioned between the first layer and the second layer, the support framework comprising: a plurality of stiffening supports …, and a plurality of tensioning members …; and a lacing system positioned on the upper".  However, the original disclosure fails to set forth the above underlined features in the elected species as depicted in Figs. 9-11B.  Figs. 9-10B depict a support framework formed of thermoplastic polyurethane and positioned between the first layer and the second layer, the support framework comprising horizontal support members 102 and vertical support members 100 which provide a stiffening force to the footwear article 900 (paras. 0069-0070).  Figs. 11A-11B depict an article of footwear comprising support members 1104 integrated with tensioning members 1130, wherein the tensioning member 1130s are located in channels 1140 and arranged over one or more of the support members, such as vertical support 1100, and under the channel 1140 in the top layer 1120 (para. 0072).  The claim appears to be improperly combining features from Figs. 9-10B and Figs. 11A-11B.  Para. 0070 of the original specification describes that "the vertical supports 100 and horizontal supports 102 may be formed from one or more members formed from a polymer such as a thermoplastic polyurethane (TPU) material", which is directed to Figs. 9-10B.  However, para. 0072, which is direct to Figs. 11A-11B, does not describe that a plurality of tensioning members and a lacing system are also formed of thermoplastic polyurethane; in addition, para. 0072 does not describe that a lacing system is positioned between the first layer and the second layer either.  Therefore, claiming the features must be cancelled from the claim, since the claim appears to be new matter.  
Claim 1 recites the limitation "at least one of the tensioning members crosses each of the plurality of stiffening supports within at least one of the elongated channels", which does not have basis in the original disclosure.  The term "cross" has a plurality of definitions such as "to lie or be situated across" and "intersect" per the Merriam-Webster Dictionary.  As addressed above, para. 0072 of the original specification clearly describes the configuration of the tensioning members and the stiffening supports as "The tensioning member 1130 is arranged over one or more of the support members, such as vertical support 1100, and under the channel 1140 in the top layer 1120", which means that the tensioning members and the stiffening supports are overlapping and do not intersect.  The scope of "cross" is broader than the "arranged over" in the original disclosure.  Therefore, claiming the feature must be cancelled from the claim, since the claim appears to be new matter.
Claim 4 recites the limitation "wherein each of the stiffening supports traverses each of the tensioning members", which does not have basis in the original disclosure due to a similar reason as discussed for "crosses" in claim 1.  The term "traverse" has a plurality of definitions such as "to go or travel across or over" and "to move or pass along or through" per the Merriam-Webster Dictionary.  Para. 0072 of the original specification clearly describes the configuration of the tensioning members and the stiffening supports as "The tensioning member 1130 is arranged over one or more of the support members, such as vertical support 1100, and under the channel 1140 in the top layer 1120", which means that each of the stiffening supports does not move or pass through each of the tensioning members. The scope of "traverse" is broader than "arranged over" in the original disclosure.  Therefore, claiming the feature must be cancelled from the claim, since the claim appears to be new matter.
	Claim 21 recites the limitation "said at least one tensioning member is operably connected to said lacing system".  However, the original disclosure fails to set forth the above structural feature.  Even if Figs. 11A-11B appear to show a lacing system, the tensioning members 1130 are depicted to be merely overlapping the lacing system.  The original specification is silent regarding whether the tensioning member and the lacing system are "operably" connected or not in the embodiment of Figs. 11A-11B.  Therefore, claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim 22 recites the limitation "each of said plurality of stiffening supports traversing each of said plurality of tensioning members and the associated channel", which does not have basis in the original disclosure due to a similar reason as discussed for "crosses" in claim 1.  The term "traverse" has a plurality of definitions such as "to go or travel across or over" and "to move or pass along or through" per the Merriam-Webster Dictionary.  Para. 0072 of the original specification clearly describes the configuration of the tensioning members and the stiffening supports as "The tensioning member 1130 is arranged over one or more of the support members, such as vertical support 1100, and under the channel 1140 in the top layer 1120", which means that each of the stiffening supports does not move or pass through each of the tensioning members and the associated channel. The scope of "traverse" is broader than "arranged over" in the original disclosure.  Therefore, claiming the feature must be cancelled from the claim, since the claim appears to be new matter.
	Claim 24 recites the limitation "the article of footwear further comprising a lacing system positioned on the upper, wherein the lacing system is configured to tighten the upper on the foot and draw the tensioning members inwardly toward the lacing system".  However, the original disclosure fails to set forth the above feature.  Even if Figs. 11A-11B appear to show a lacing system, the tensioning members 1130 are depicted in Figs. 11A-11B to be merely overlapping the lacing system, and the original specification is silent regarding any configuration that enables the lacing system to draw the tensioning members inwardly toward the lacing system.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter.
Claim 35 recites the limitation "a plurality of tensioning members crossing the plurality of stiffening supports at crossing points", which does not have basis in the original disclosure which does not have basis in the original disclosure due to a similar reason as discussed for "crosses" in claim 1.  As addressed above, the term "cross" has definitions of "to lie or be situated across" or "intersect" per the Merriam-Webster Dictionary.  Para. 0072 of the original specification clearly describes the configuration of the tensioning members and the stiffening supports as "The tensioning member 1130 is arranged over one or more of the support members, such as vertical support 1100, and under the channel 1140 in the top layer 1120", which means that the tensioning members and the stiffening supports are overlapping and do not intersect.  The scope of "cross" is broader than "arranged over" in the original disclosure.  Therefore, claiming the feature must be cancelled from the claim, since the claim appears to be new matter.
Claim 35 recites the limitation "a lacing system positioned on the upper and configured to tighten the upper on the human foot, wherein the plurality of tensioning members are coupled to the lacing system, and wherein the lacing system is configured to move the tensioning members in the channels when the lacing system tightens the upper on the human foot".  As discussed above, even if Figs. 11A-11B appear to show a lacing system, the tensioning members 1130 are depicted to be merely overlapping the lacing system.  The original specification is silent regarding whether the tensioning member and the lacing system are actually coupled in the embodiment of Figs. 11A-11B.  The original specification is also silent regarding any configuration that causes interaction of the lacing system and the tensioning members as claimed.  Therefore, claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, 6-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the first limitation "a support framework formed of thermoplastic polyurethane and positioned between the first layer and the second layer" and the second limitation "the support framework comprising…a lacing system positioned on the upper", which renders the claim indefinite.  As the support framework comprising the lacing system, the lacing system should also be positioned between the first layer and the second layer of the upper.  Then, how can the lacing system be positioned on the upper?  The claim appears to be conflicting within the claim itself.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, based on the original disclosure, the examiner has interpreted that the article of footwear comprises a lacing system, and the lacing system positioned on the upper.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6-7, 21 and 34 and rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2007/0180730 A1) in view of Meschter (US 2010/0018075 A1).
Regarding claim 1, Greene discloses an article of footwear (article of footwear 1; figs. 1-3; para. 0049) comprising: 
a sole (sole 30; fig. 1; para. 0049); 
an upper (upper 20; figs. 1-3; para. 0049) coupled to the sole (figs. 1-3), the upper defining a foot cavity configured to receive a human foot (figs. 1-3; paras. 0049-0050), the upper further defining an ankle region (adjacent to ankle opening 26; fig. 3; paras. 0049-0050), a heel region (in heel region 13; figs. 1-3; paras. 0049-0050) below the ankle region (figs. 1-3), a midfoot region (in midfoot region 12; figs. 1-3; paras. 0049-0050) forward the heel region (figs. 1-3), and a forefoot region (in forefoot region 11; figs. 1-3; para. 0049; paras. 0049-0050) forward the midfoot region (figs. 1-3), wherein the upper comprises: 
a first layer (upper 20 formed of multiple layers including an outer layer; para. 0068), 
a second layer (an inner layer; para. 0068) and 
a support framework (matrix layer 40; figs. 1-2; paras. 0053, 0068) formed of thermoplastic polyurethane (para. 0053) and positioned between the first layer and the second layer (matrix layer 40 is an intermediate layer; para. 0068), the support framework comprising: 
a plurality of stiffening supports (formed by substantial vertical segments 41; see annotated fig. 1; para. 0053) extending upward from the sole (see annotated fig. 1; para. 0053), across the ankle region and towards a top of the article of footwear (see annotated fig. 1; para. 0053), and 
a plurality of tensioning members (substantially horizontal segments 41 which are capable of exerting tensions; see annotated fig. 1; para. 0053) extending between the first layer and the second layer (matrix layer 40 is an intermediate layer; para. 0068).  Applicant has defined (para. 0072 of the instant application) that the tensioning members of Fig. 11 are tensioning members 16 as described to be elastic or inelastic bands (para. 0059 of the instant application).  The tensioning members of Greene are polymeric bands which are either elastic or inelastic (para. 0053), therefore meet the structural requirements of the claimed tensioning members.
Greene further discloses wherein at least one of the tensioning members crosses each of the plurality of stiffening supports (fig. 1; para. 0053); and a lacing system (lace system formed by lace 25, loops 45 and cord 27; fig. 3; paras. 0050, 0056) positioned on the upper (para. 0056).
Greene does not explicitly disclose wherein the plurality of tensioning members extending through a plurality of elongated channels formed between the first layer and the second layer, and wherein the at least one of the tensioning members crosses each of the plurality of stiffening supports within at least one of the elongated channels.  However, Meschter discloses an article of footwear (footwear 10; figs. 1-4; para. 0028; claim 9) comprising an upper (upper 30; fig. 1; para. 0028), the upper comprising a support framework (formed by reinforcing threads 42; figs. 1, 6, 13; paras. 0035, 0090) positioned between a first layer and a second layer (between base layer 81 and cover layer 84; fig. 14; para. 0090; claim 13), the support framework comprising a plurality of stiffening supports (a thread group 44d comprising reinforcing threads 42; see fig. 1 and annotated fig. 6; paras. 0035, 0039, 0054) extending upward (see fig. 1 and annotated fig. 6; paras. 0035, 0039, 0054), and a plurality of tensioning members (a thread group 44c comprising reinforcing threads 42 which are capable of exerting tension; see fig. 1 and annotated fig. 6; paras. 0035, 0039) extending through a plurality of elongated channels (channels formed between layer 81 and layer 84 to accommodate threads 42 with thread sections 82; see fig. 14; paras. 0090, 0098, 0101) formed between the first layer and the second layer (see fig. 14; paras. 0090, 0098, 0101), and wherein the at least one of the tensioning members crosses each of the plurality of stiffening supports within at least one of the elongated channels (see fig. 14 and annotated fig. 6).  Both Greene and Meschter teach a supporting matrix layer positioned between an outer layer and an inner layer of a shoe upper; therefore, Greene and Meschter are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the upper as disclosed by Greene, with wherein the plurality of tensioning members extending through a plurality of elongated channels formed between the first layer and the second layer, and wherein the at least one of the tensioning members crosses each of the plurality of stiffening supports within at least one of the elongated channels, as taught by Meschter, in order to secure the stiffening supports within channels and also tightly bond different layers throughout the upper structure without looseness thereby providing an integrated upper with sufficient support to a wearer's ankle.  
Regarding claim 4, Greene and Meschter, in combination, disclose the article of footwear of claim 1, and Greene further discloses wherein each of the stiffening supports traverses each of the tensioning members (matrix layer 40 is integrally formed by injection molding; see figs. 1-3; para. 0053).
Regarding claim 6, Greene and Meschter, in combination, disclose the article of footwear of claim 1, and Greene further discloses wherein a width of one or more of the plurality of stiffening supports tapers along its length (wider at edge 44a which is adjacent to sole structure, and tapering toward edge 44b which defines an ankle opening; figs. 1, 5; paras. 0056, 0069).
Regarding claim 7, Greene and Meschter, in combination, disclose the article of footwear of claim 1. Greene does not explicitly disclose wherein each of the first layer of the upper and the second layer of the upper is an elastic material that comprises elastane or elastic fibers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the first layer and the second layer of the upper to be an elastic material that comprises elastane or elastic fibers, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  See MPEP 2144.07.
Regarding claim 21, Greene and Meschter, in combination, disclose the article of footwear of claim 1, and Greene further discloses wherein said at least one tensioning member is operably connected to said lacing system (connected to lacing loops 45; see fig. 3 and annotated fig. 1; paras. 0050, 0056).
Greene does not disclose wherein each of said elongated channels has a shape corresponding to an associated one of the plurality of tensioning members.  However, Meschter teaches wherein each of said elongated channels has a shape corresponding to an associated one of the plurality of tensioning members (see fig. 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the elongated channels as disclosed by Greene, with wherein each of said elongated channels has a shape corresponding to an associated one of the plurality of tensioning members, as taught by Meschter, in order to secure the stiffening supports within the channels to avoid lateral movements of the stiffening supports.  Furthermore, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have modified the shape of the elongated channels, since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 34, Greene and Meschter, in combination, disclose the article of footwear of claim 4.  Claim 1 has defined the plurality of channels are elongated; and as the tensioning members extending through the plurality of elongated channels, one of ordinary skill of the art would recognize that the plurality of tensioning members are elongated in shape as well.  Therefore, by combination of Greene and Meschter, both the plurality of tensioning members and the plurality of channels would be elongated in shape.

    PNG
    media_image1.png
    630
    1033
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 2007/0180730 A1

    PNG
    media_image2.png
    559
    1074
    media_image2.png
    Greyscale

Annotated Fig. 6 from US 2010/0018075 A1

Claims 22, 24-33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Csorba (US 2004/0181972 A1).
Regarding claim 22, Csorba discloses an article of footwear (fig. 1; para. 0028) comprising: 
a sole (sole 12; fig. 3; para. 0031); and 
an upper (figs. 1, 3; para. 0029) coupled to the sole (figs. 1, 3), the upper having a forefoot region (see fig. 1), a midfoot region rearward of the forward region (see fig. 1), a heel region rearward of the midfoot region (see fig. 1), an ankle region above the heel region (see fig. 1), wherein the upper further comprises: 
a plurality of individual channels (channels 13; figs. 1, 4; paras. 0029, 0032), each channel of the plurality of channels comprising a first layer (a fabric channel layer; fig. 1; paras. 0029, 0075) stitched to a second layer (inner layer 8; fig. 1; paras. 0029, 0075), and 
a plurality of tensioning members (substantial horizontal girth lace sections 1; fig. 1 and see annotated fig. 4; para. 0029. Applicant has defined (para. 0072 of the instant application) that the tensioning members of Fig. 11 are tensioning members 16 as described to be elastic or inelastic bands (para. 0059 of the instant application).  The tensioning members of Csorba are girth lace sections having a band shape which are either elastic or inelastic (para. 0053), therefore meets the structural requirements of the claimed tensioning members.
Csorba further discloses each of the tensioning members housed within an associated channel of the plurality of channels (each girth lace section 1 located in a girth tube 3 and each girth tube passed a channel 13; fig. 1; paras. 0029, 0031) and moveable within said associated channel (smooth movement of the girth laces 1 is allowed in the girth tubes 3; figs. 1, 4, 36; paras. 0068, 0075, 0078), the channel operable to guide the tensioning member during tightening of the upper on a foot (fig. 1; para. 0029), wherein one or more of the plurality of tensioning members is moveably housed within its associated channel during tightening of the upper on the foot (smooth movement of the girth laces 1 is allowed in the girth tubes 3; figs. 1, 4, 36; paras. 0068, 0075, 0078); and 
a plurality of stiffening supports (substantial vertical girth lace sections 1; see annotated fig. 4; para. 0029) extending upward from the sole and across the ankle region (see annotated fig. 4), each of said plurality of stiffening supports (substantial vertical girth lace sections 1; see annotated fig. 4) traversing each of said plurality of tensioning members (substantial horizontal girth lace sections 1; see annotated fig. 4) and an associated channel of the plurality of channels (see annotated fig. 4).
Csorba does not disclose in Fig. 1 that the upper having an upper foot region above the ankle region.  However, Csorba does disclose that the article of footwear may be a high shoe such as a boot (para. 0069).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear of Fig. 1 as disclosed by Csorba, to be a boot comprising an upper foot region above the ankle region, in order to apply the disclosed structure features of the upper to other types of footwear with a leg portion above an ankle region. This modification involves only routine skill in the art. 
Regarding claim 24, Csorba discloses the article of footwear of claim 22, and further discloses the article of footwear further comprising a lacing system (upper lace 7; fig. 1; para. 0029) positioned on the upper, wherein the lacing system is configured to tighten the upper on the foot and draw the tensioning members inwardly toward the lacing system (fig. 1; para. 0029).
Csorba does not explicitly disclose wherein the plurality of channels is located within the upper foot region of the upper.  However, it has been a common practice to extend a lacing system to an upper foot region of the upper when the article of footwear is a boot.  Csorba also teaches wherein loops of pairs of the girth laces sticking out of the girth tubes serve as the eyelets, through which the upper lace is wound (fig. 1; para. 0029).  Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have configured the channel system of Csorba, with wherein a plurality of channels is located within the upper foot region of the upper, in order to effectively tighten the footwear by interacting the lace with girth tubes located in the channels, and also provide sufficient support to a wearer's ankle.  Such a configuration would yield predictable results.  Examiner further notes that the common knowledge in the above art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the response filed on 07/05/2022.
Regarding claim 25, Csorba discloses the article of footwear of claim 24, and further discloses wherein a first channel of the plurality of channels extends along a lateral side of the upper (see figs. 1, 3-4) and a second channel of the plurality of channels extends along a medial side of the upper (see figs. 1, 3-4).  
Regarding claim 26, Csorba discloses the article of footwear of claim 22, and further discloses wherein the sole is a cleated sole (the article of footwear can be a cleat; para. 0069) and wherein the plurality of channels is located within the midfoot region of the upper (see fig. 1), extending upward from the cleated sole (see fig. 1).
Regarding claim 27, Csorba discloses the article of footwear of claim 22, and further discloses wherein at least one the plurality of tensioning members comprises an inelastic fabric band (leather band; para. 0107).
Regarding claim 28, Csorba discloses the article of footwear of claim 22, and further discloses wherein the article of footwear further comprising a stiffening support (girth tube 3; figs. 1, 4; para. 0029) positioned within a channel of the plurality of channels (channel 13; figs. 1, 4; para. 0029).
Regarding claim 29, Csorba discloses the article of footwear of claim 22, and further discloses wherein the first layer comprises fabric (the channel layer is made of fabric; para. 0075).
Csorba does not explicitly disclose wherein the second layer comprises fabric. However, as Csorba discloses that the article is a boot and the fabric channel layer is sewn to the second layer, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have selected the material of the second layer, with wherein the second layer comprises fabric, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  See MPEP 2144.07.
Regarding claim 30, Csorba discloses the article of footwear of claim 22, and further discloses wherein the plurality of channels (channels 13; figs. 1, 4) are arranged in spaced relation along the second layer (see figs. 1, 4).  
Regarding claim 31, Csorba discloses the article of footwear of claim 30, and Meschter further discloses wherein: the second layer (inner layer 8; fig. 1) forms an inner layer of the upper (inner layer 8; fig. 1; paras. 0029, 0075); and the upper further comprises an outer shell (outer layer 9; fig. 2; paras. 0030, 0079) forming an exterior of the upper (fig. 2; paras. 0030, 0079).
Regarding claim 32, Csorba discloses the article of footwear of claim 31, and further discloses wherein the sole is a cleated sole (the article of footwear can be a cleat; para. 0069).
Regarding claim 33, Csorba discloses the article of footwear of claim 23, and further discloses wherein the tensioning member (girth lace sections 1; fig. 1; para. 0029) comprises a strap formed from elastic material, inelastic material, or both (a strap must be either made of elastic material, inelastic material, or both; para. 0107).
Regarding claim 35, Csorba discloses an article of footwear (fig. 1; para. 0028) comprising: 
a sole (sole 12; fig. 3; para. 0031); 
an upper (figs. 1, 3; para. 0029) coupled to the sole (figs. 1, 3), the upper defining a foot cavity configured to receive a human foot (see figs. 1, 4), the upper further defining an ankle region (see figs. 1, 4), a heel region below the ankle region (see figs. 1, 4), wherein the upper comprises: 
a first layer (a fabric channel layer; fig. 1; paras. 0029, 0075), 
a second layer (inner layer 8; fig. 1; paras. 0029, 0075), and
a support framework (formed by girth lace 1; fig. 1 and see annotated fig. 4; paras. 0029) positioned in channels (channels 13; figs. 1, 4; paras. 0029, 0032) arranged between the first layer and the second layer (fig. 1; paras. 0029, 0075), the support framework comprising: 
a plurality of stiffening supports (substantial vertical girth lace sections 1; see annotated fig. 4; para. 0029) extending upward from the sole (see annotated fig. 4), across the ankle region (see annotated fig. 4) and to the upper foot region, and 
a plurality of tensioning members (substantial horizontal girth lace sections 1; fig. 1 and see annotated fig. 4; para. 0029. Applicant has defined, in para. 0072 of the instant application, that the tensioning members of Fig. 11 are tensioning members 16 as described to be elastic or inelastic bands (para. 0059 of the instant application).  The tensioning members of Csorba are girth lace sections having a band shape which are either elastic or inelastic (para. 0053), therefore meets the structural requirements of the claimed tensioning members.
Csorba further discloses the plurality of tensioning members crossing the plurality of stiffening supports at crossing points (see annotated fig. 4); and the article of footwear comprising a lacing system (upper lace 7; fig. 1; para. 0029) positioned on the upper (fig. 1; para. 0029) and configured to tighten the upper on the human foot (fig. 1; para. 0029), wherein the plurality of tensioning members are coupled to the lacing system (fig. 1 and see annotated fig. 4; para. 0029), and wherein the lacing system is configured to move the tensioning members in the channels when the lacing system tightens the upper on the human foot (smooth movement of the girth laces 1 is allowed in the girth tubes 3 by the upper lace 7; figs. 1, 4, 36; paras. 0015, 0068, 0075, 0078).
Csorba does not explicitly disclose the support framework is semi-rigid.  However, Csorba does disclose wherein the girth laces that form the support framework may be any means capable of embracing the foot within the shoe, such as the usual lace, strap, brace, band, belt, rope, tape, etc., made of fabric, leather, plastic or any other suitable material; the girth laces may be flexible, inflexible, or made of a blend of flexible and inflexible materials; and the girth lace may be entirely flexible or flexible only in individual sections or portions (para. 0107).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the support framework as disclosed by Csorba, with wherein the support framework formed of a semi-rigid material, in order to provide a shoe upper which snugly and closely fits to a user's foot, regardless of the individual proportions of the particular foot, thereby providing the user with a comfortable fit, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  See MPEP 2144.07.
Csorba does not disclose in Fig. 1 that the upper having an upper foot region above the ankle region and the stiffing supports extending to the upper foot region.  However, Csorba does disclose that the article of footwear may be a high shoe such as a boot (para. 0069).  In addition, it has been a common practice to extend a lacing system to an upper foot region of the upper when the article of footwear is a boot.  Csorba also teaches wherein loops of pairs of the girth laces sticking out of the girth tubes serve as the eyelets, through which the upper lace is wound (fig. 1; para. 0029).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear of Fig. 1 as disclosed by Csorba, to be a boot comprising an upper foot region above the ankle region and the stiffing supports extending to the upper foot region, in order to apply the disclosed structure features of the upper to other types of footwear with a leg portion above an ankle region, and effectively tighten the footwear by interacting the lace with girth tubes located in the channels, and also provide sufficient support to a wearer's ankle.  Such a configuration would yield predictable results.
Regarding claim 37, Csorba discloses the article of footwear of claim 35, and further discloses wherein the support framework is a semi-rigid support framework (as addressed for claim 35), wherein the plurality of tensioning members (substantial horizontal girth lace sections 1; see annotated fig. 4) are positioned in channels (channels 13; figs. 1, 4; paras. 0029, 0032) formed between the first layer and the second layer (fig. 1; paras. 0029, 0075), and wherein the plurality of stiffening supports and the plurality of tensioning members form a grid structure (see annotated fig. 4; Applicant introduced a definition a grid structure as "a framework of spaced bars that cross each other" in page 13 of Applicant's response filed 07/05/2022).
Csorba does not explicitly disclose wherein the plurality of stiffening supports are comprised of a thermoplastic material.  However, Csorba does disclose wherein the girth laces that form the plurality of stiffening supports may be a plastic material (para. 0107).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the plurality of stiffening supports as disclosed by Csorba, with wherein the plurality of stiffening supports are comprised of a thermoplastic material, in order to provide a semi-rigid support frame which snugly and closely fits to a user's foot, regardless of the individual proportions of the particular foot, thereby providing the user with a comfortable fit, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  See MPEP 2144.07.


    PNG
    media_image3.png
    719
    1218
    media_image3.png
    Greyscale

Annotated Fig. 4 from US 2004/0181972 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 07/05/2022 have been fully considered and addressed as followed.
Applicant remarks: Applicant asserts that the inventor had possession of the claimed invention set forth in independent claims 1 and 35 at the time of filing the patent application with respect to amended "crossing" limitations in view of Fig. 11A and the associated "arranged over" language in para. 0072.
Examiner's response: Examiner respectfully disagrees.  The term "cross" has definitions of "to lie or be situated across" or "intersect" per the Merriam-Webster Dictionary.  Para. 0072 of the original specification clearly describes the configuration of the tensioning members and the stiffening supports as "The tensioning member 1130 is arranged over one or more of the support members, such as vertical support 1100, and under the channel 1140 in the top layer 1120", which means that the tensioning members overlap the stiffening supports, but do not intersect the stiffening supports.  In addition, the examiner respectfully notes that in Applicant's response filed on 02/22/2021, Applicant has stated in page 7, paragraph 2 that overlapping structures do not intersect when responding to the applied art Meschter.  Therefore, the term "cross" has a broader scope than "arranged over", and the term "cross" introduces new matter to the claims.   
Applicant remarks: Applicant asserts that the original specification provides sufficient support for the claimed lacing system "operably connected" to said lacing system by referring to para. 0069 and Figs. 9-10B.
Examiner's response: Examiner respectfully disagrees.  It is noted that Figs. 9-10B and Figs. 11A-11B are set forth as two different embodiments in the instant application.  Figs. 9-10B depict a support framework formed of horizontal support members 102 and vertical support members 100 which provide a stiffening force to the footwear article 900.  Figs. 11A-11B depict support members 1104 integrated with tensioning members 1130, the tensioning member 1130s located in channels 1140 and arranged over one or more of the support members, such as vertical support 1100, and under the channel 1140 in the top layer 1120.  First, the written description is silent regarding a lacing system in Figs. 11A-11B.  Second, the original disclosure does not state that the written description for the embodiment of Figs. 9-10B also applies to the embodiment of Figs. 11A-11B.  Third, although para. 0069 states "horizontal supports 102 may be operably connected to the eyelets or lacing system 104 of the footwear article 900" in Figs. 9-10B, the horizontal supports are not the tension members in Figs. 11A-11B according to the instant application.  One cannot assume that the tension members in the embodiment of Figs. 11A-11B must also be "operably connected" to a lacing system just because another embodiment includes horizontal supports operably connected to a lacing system.  Fourth, the embodiment of Figs. 11A-11B does not include a drawing similar to Fig. 9 to clearly set forth a lacing system, and Figs. 11A-11B merely show the tensioning members overlapping a lacing system, not necessarily connected or coupled to the lacing system.  In view of the foregoing, the claimed limitations in question were not even implied in the specification. Therefore, Applicant's argument is not persuasive.
Applicant remarks: Applicant asserts that the claimed limitation "tensioning member" should not be interpreted under 35 U.S.C. § 112(f), as "tensioning member" is not in means plus function form.
Examiner's response: Examiner respectfully disagrees.  As discussed in the 112(f) section, the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Therefore, the claim limitation invokes 35 U.S.C. § 112(f).  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  Applicant remarks: With respect to prior art rejections, Applicant asserts that there is no suggestion in Meschter that either threads or "stiffening supports" should be positioned in "elongated channels" by referring to paras. 0099 and 0101 of Meschter.
Examiner's response: Examiner respectfully disagrees.  First, para. 0099 is not cited in the Office Actions as asserted by Applicant, so Applicant's argument with respect to para. 0099 is moot.  Second, as have been explained in the previous Office Action, Applicant's attention is respectfully directed to Fig. 14 of Meschter, which represents a typical structural feature of a laminate of the shoe upper wherein channels are clearly shown to enclose thread sections 82, i.e., the stiffening supports, between cover layer 84 and base layer 81.  Further, the thread sections 82 are laid upon base layer 81 and can be substantially parallel to the surface of base layer 81 throughout a distance of at least 5 cm according to para. 0098; therefore, Meschter does disclose the channels for passing thread sections 82 with a significant length.  In addition, para. 0101 further describes that the cover layer and the base layer are thermally bonded by a connecting layer to create channels for the threads, instead of a stitching method as asserted by Applicant.  Accordingly, the rejections are maintained.
Applicant remarks: With respect to prior art rejections, Applicant asserts that the proposed modification would render Greene unsatisfactory for its intended purpose and/or change the principle of operation of Greene because the matrix layer of Greene cannot be stitched into any base layer.
Examiner's response: Examiner respectfully disagrees.  The proposed modification does not include stitching the matrix layer of Greene into a base layer.  Instead, the proposed modification is joining the supporting matrix layer to the outer and inner layers by a bonding method as taught by Meschter.  Therefore, Applicant's argument is moot.
Applicant remarks: With respect to claim 22, Applicant asserts that Csorba does not disclose the claimed arrangement including wherein "each of said plurality of stiffening supports traverses each of said plurality of tensioning members and the associated channel", because the examiner equates Csorba's girth tubes 3 with the claimed "stiffening supports" and Csorba's girth laces 1 with the claimed "tensioning members.".
Examiner's response: Examiner respectfully disagrees.  In the previous Office Action and the current Office Action, substantial vertical girth lace sections 1 as shown in annotated Fig. 4 are interpreted as "stiffing supports" as claimed, substantial horizontal girth lace sections 1 as shown in annotated Fig. 4 are interpreted as "tensioning members" as claimed.  Applicant's reading is significantly different from the actual writing in the Office Actions.  Therefore, Applicant's argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732